Citation Nr: 1604118	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  02-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

R. Feinberg, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.

The Board remanded the issue in February 2006 and June 2013 for additional development.  In February 2014, the Board denied the appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In November 2014, the Court Clerk granted a Joint Motion for Remand, vacating the Board's and remanding the matter for further development.

During the course of the appeal, the Veteran testified at Travel Board hearing at the RO before a Veterans Law Judge (VLJ) in September 2005.  A transcript of that hearing is of record.  The VLJ who conducted the Travel Board hearing is now retired.  In a June 2012 letter, he was offered the opportunity to testify at another hearing.  Although he initially requested another hearing, he later reported that he no longer wanted a hearing.  Therefore, the hearing request is considered withdrawn and the Board may proceed with the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA obtained an opinion in July 2013 addressing whether the Veteran's knee disorders were related to service; however, in November 2015, he raised the question of whether his service-connected left ankle sprain caused or aggravated his knee disorders.  No opinion on secondary service-connection has been obtained.  Therefore, the issue should be addressed on remand
.
Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's claims file to an examiner to provide the following opinion.  If the examiner determines that examination of the Veteran is necessary, schedule the Veteran for this examination.  The examiner is asked to offer the following opinions: 

(a) Was any right or left knee disorder at least as likely as not caused by a service-connected disease or injury, to include left ankle sprain?

(b) Was any right or left knee disorder at least as likely as not aggravated by a service-connected disease or injury, to include left ankle sprain?

2.  Thereafter, after any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

